DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-8, 10-17, 19 and 23-25 are pending as amended on 10/18/2022. Claims 17, 19 and 23-25 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 10/18/2022. In particular, claim 1 has been amended to contain limitations previously recited in claim 3, and, to encompass previously excluded 1,10-decanediamine as an embodiment of X. Therefore, the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4-8, 10-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2016/0046765), as evidenced by US 10633490.
As to claims 1, 5-8, 10-11 and 14, Oda discloses a polyamide oligomer and polyamide resin containing a diamine unit and dicarboxylic acid unit [0030-0032]. The polyamide is a molding material [0077].
Regarding the diamine:
Oda discloses a diamine unit which contains 70 mol% or more of a diamine according to formula I-1 or I-2 [0035], wherein diamines according to formula I-2 include 1,3- and 1,4-bis(aminomethyl)cyclohexane (herein “BAC”) [0037]. Oda discloses that in a case where the crystallinity of the polyamide resin is desired to be high, it is desirable that the cis-form content ratio of the BAC is 70 mol% or more. Oda teaches that polyamide resin having higher crystallinity has better moldability, while polyamide having low crystallinity is transparent [0038]. See also example 5, wherein the diamine component is 1,3-BAC having a cis content of 70 mol% [0134]. Oda discloses that diamines which can constitute the diamine unit other than the diamine of formula I-2 include linear aliphatic diamines, and names each of the linear aliphatic diamines having 4-8 carbon atoms, as well as decamethylenediamine (i.e., 1,10-decanediamine) [0041]. 
Regarding the dicarboxylic acid:
Oda teaches that the dicarboxylic acid is of formula II-1 or II-2 [0042], and teaches that the aromatic dicarboxylic acid of formula II-2 is preferred from the viewpoint of imparting gas-barrier performance and improving molding workability in forming packaging containers and materials [0048]. See also [0052], wherein higher amounts of aromatic dicarboxylic acid (including 100 mol%) relative to aliphatic are taught to be preferred for elevating the glass transition temperature and lowering crystallinity. Oda teaches that at least one of isophthalic and terephthalic acid are preferably contained in the aromatic dicarboxylic acid unit, and that from a viewpoint of lowering Tg and crystallinity, the ratio of isophthalic/terephthalic is preferably 0/100 to 30/70 [0051]. See also example 5, wherein the dicarboxylic acid component is 100 mol% terephthalic acid [0134].
Oda fails to exemplify a copolyamide according to BACT/XT as presently recited. 
However, case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). As evidenced by Oda’s disclosure, polyamides are utilized in a variety of industrial applications [0002], and differing requirements can be met by varying types and amounts of monomers to tailor properties for a particular application. Considering the guidance given by Oda regarding the way changing monomer structures affects polyamide properties, one could have pursued various identified and predictable solutions within Oda’s disclosure with a reasonable expectation of success. 
For example, the person having ordinary skill in the art would have been motivated to prepare a polyamide from terephthalic acid as the dicarboxylic acid unit and from a diamine component comprising 1,3-BAC having 70 mol% cis content in order to increase crystallinity (as in Oda’s example 5), and would have been motivated to substitute up to 30 mol% of the 1,3-BAC (as permitted by Oda’s range recited in [0035], which requires 70 mol% or more to be formula I-2) with any “other diamine unit” named by Oda in [0041], including tetramethylenediamine, pentamethylenediamine, hexamethylenediamine, heptamethylenediamine, octamethylenediamine (i.e., the C4-8 linear aliphatic diamines) or decamethylenediamine, in light of Oda’s direction to do so. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide from terephthalic acid (corresponding to instant “T”), 1,3-BAC (corresponding to instant “BAC,” as recited in claims 1 and 6) and any “other diamine unit,” (including C4-8 or 10 linear aliphatic diamine, corresponding to instant “X” as recited in claim 1, or C4-6 linear aliphatic diamine, as further limited in claim 7, or C10 linear aliphatic diamine, as recited in claim 8), as suggested by Oda, utilizing any amount of 1,3-BAC within Oda’s disclosed range of 70 mol% or more of the diamine component, including an amount within the presently claimed range of 15-90 mol%. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. A polyamide formed from terephthalic acid as the dicarboxylic acid, and from 70-90 mol% BAC and 10-30 mol% C4-8 (or C4-6) linear aliphatic diamine, as suggested by Oda, has a structure according to the presently recited BACT/XT, wherein BACT is present at a molar content ranging from 70-90% and XT is present at a molar content ranging from 10-30%.
Oda teaches both a polyamide oligomer and a polyamide resin which can be produced by further polymerizing the polyamide oligomer [0055]. The oligomer disclosed by Oda corresponds to a “reactive precursor polyamide prepolymer” as presently recited (i.e., instant “a,” as recited in claims 1 and 11), while the ultimately produced polyamide corresponds to the “non-reactive polyamide polymer” as presently recited (i.e., the instant alternative, “b,” as recited in claims 1 and 10). Regarding the presently recited crystallinity, as discussed above, Oda teaches that higher crystallinity is associated with better moldability, while lower crystallinity is associated with transparency [0038]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide as suggested by Oda with any desired degree of crystallinity depending on the desired properties (such as the desired balance between moldability and transparency), including a degree of crystallinity corresponding to “semi-crystalline” as recited in claim 1, and including a degree of crystallinity corresponding to an enthalpy of crystallization within the range recited in claim 5. 
Oda fails to disclose addition of fibers, additives or other polymers. However, the present claim encompasses compositions comprising 100% by weight of the polyamide polymer. Therefore, the polyamide as suggested by Oda as discussed above meets the (molding) composition, as presently recited in claims 1 and 14, comprising 0 wt% short fibers and 0 % additives/other polymers. 
As to the presently recited glass transition temperature:
Oda suggests a polyamide according to BACT/XT, comprising from 70-90 mol% BAC and 10-30 mol% C4-8 or 10 linear aliphatic diamine (X). As evidenced by the instant specification (Table III), a BACT/XT polyamide comprising 75 mol% BAC and 25 mol% 6T has a Tg of 176 C, which is well above the presently recited minimum of 130 C. As further evidenced by Table III of US 10633490, for a BACT/10T polyamide, Tg increases as the mol% of 10T decreases; at 30 mol% 10T (the maximum mol% in the BACT/XT suggested by Oda), the Tg is 166 C, which is above the presently recited minimum of 130 C. Considering the evidence in the instant specification and in US 10633490, there is reasonable basis to conclude that:
 Tg increases as the number of carbons in the linear aliphatic diamine component decreases (compare BACT/6T Tg data in the instant specification with BACT/10T Tg data in US 10633490), and
Tg increases as the mol% of BACT increases (see BACT/10T Tg data in US 10633490). 
There is reasonable basis to conclude, therefore, that the polyamides according to formula BACT/XT, comprising from 70-90 mol% BAC and 10-30 mol% C4-8 or 10 linear aliphatic diamine (X), as suggested by Oda, have a Tg equal to, or higher than, the Tg of a BACT/10T polyamide comprising 70 mol% BAC (which, as evidenced by US 10633490, is higher than 130 C as presently recited). 
As to claim 2, Oda suggests a composition according to claim 1, as set forth above. Oda teaches that the melting point is from 300 C or higher, and preferably 360 C or lower [0076]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide composition, as suggested by Oda, having any melting temperature within the range of 300-360 C disclosed by Oda, including a melting temperature within the presently claimed range of 290-340 C.
As to claim 4, Oda suggests a composition according to claim 1, as set forth above, of a polyamide according to BACT/XT, comprising from 70-90 mol% BAC and 10-30 mol% C4-8 or 10 (or C4-6) linear aliphatic diamine (X). As evidenced by the instant specification (Table III), a BACT/XT polyamide comprising 75 mol% BAC and 25 mol% 6T has a Tg of 176 C, which is above the presently recited minimum of 130 C, and a Tm-Tc of 34 C, which is below the presently recited maximum of 40 C. Given that Oda suggests a BACT/6T polyamide from the same monomers in substantially the same proportions as the BACT/6T polyamide of instant Table III, there is reasonable basis to conclude that Oda suggests a polyamide having substantially the same properties as the BACT/6T polyamide of instant Table III. There is reasonable basis to conclude, therefore, that Oda suggests a BACT/6T polyamide having a Tm-Tc as recited in claim 4.
As to claim 15, Oda discloses polymerizing the oligomer (corresponding to a reactive composition “a”) by extrusion [0078].

Claim(s) 1, 2, 4-7, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda-2 et al (JP 2010-285553; included machine translation cited herein).
As to claims 1, 2, 4-7, 10-11 and 14, Oda-2 discloses a polyamide comprising a diamine component containing more than 40 mol% bis(aminomethyl)cyclohexane and a dicarboxylic acid component containing more than 50 mol% iso- and/or terephthalic acid (abstract). 
As to the diamine:
Oda-2 discloses that examples of the bis(aminomethyl)cyclohexane can include 1,3- and 1,4-bis(aminomethyl)cyclohexane (p 2, middle), and exemplifies use of 1,3-BAC (see p 5). Oda-2 teaches that the cis isomer ratio is preferably 70 mol% or more in order to have higher crystallinity and good moldability (p 2, middle). Oda-2 further teaches using a linear aliphatic diamine in combination in order to improve crystallinity, and names hexamethylenediamine (HMDA) as particularly preferred, in a range not exceeding 60 mol% (p 2, bottom). As evidenced by Oda-2’s table 1 (p 8, original), as the content of HMDA relative to 1,3-BAC increases, the glass transition temperature of the polyamide decreases. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide from 1,3-BAC and HMDA utilizing any amount of HMDA within Oda-2’s disclosed range of up to 60 mol% in order to achieve the desired crystallinity and glass transition temperature, including an amount of HMDA within the presently claimed range of 10-40 mol%. 
As to the dicarboxylic acid:
As noted above, Oda-2 discloses that the dicarboxylic acid includes isophthalic and/or terephthalic acid (paragraph bridging pp 2-3). The person having ordinary skill in the art would have understood “and/or” to indicate that Oda-2 discloses utilizing either isophthalic or terephthalic acid individually, or, utilizing the two in combination. Additionally, as evidenced by a comparison of Oda-2’s comparative examples 1 and 2 in Table 1, the person having ordinary skill in the art would have expected a polyamide from terephthalic acid alone to have a higher glass transition temperature, relative to an analogous polyamide comprising a combination of isophthalic and terephthalic acids. The person having ordinary skill in the art would have been motivated, therefore, to utilize terephthalic acid as the sole dicarboxylic acid in order to increase the heat resistance of the polyamide resin.
 It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide from a diamine component of 1,3-BAC in combination with 10-40 mol% HMDA, and from any dicarboxylic component chosen from isophthalic and/or terephthalic acid, as disclosed by Oda-2, including from terephthalic acid alone, in order to provide Oda-2’s heat resistant polyamide resin. 
As to the recited crystallinity, Oda-2 teaches utilizing the cis isomer of BAC in order to achieve higher crystallinity and good moldability, and teaches using aliphatic diamine in combination with BAC, up to 60 mol%, to improve crystallinity (p 2). It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate content of BAC cis isomer within Oda-2’s disclosed range of 70 mol% or more, and any appropriate amount of aliphatic diamine within Oda-2’s disclosed range of up to 60 mol%, in order to achieve the desired degree of crystallinity in the product polyamide, including a degree of crystallinity corresponding to “semi-crystalline” as recited in claim 1, and corresponding to an enthalpy of crystallization as recited in claim 5. 
As to the recitation of a reactive prepolymer (a) or non-reactive polymer (b):
Oda-2 teaches a polyamide resin obtained by melt-polycondensation, which can then be further subjected to solid phase polymerization to increase the degree of polymerization (p 3, middle). Therefore, the polyamide obtained prior to solid phase polymerization corresponds to the presently recited reactive prepolymer (a), while the final polyamide obtained after solid phase polymerization corresponds to the presently recited non-reactive polyamide polymer (b). 
As to the presently recited fibers, additives and/or other polymers: the present claims encompass compositions comprising 100% by weight of the polyamide polymer. Therefore, the polyamide as suggested by Oda-2 as discussed above meets the (molding) composition, as presently recited in claims 1 and 14, comprising 0 wt% short fibers and 0 % additives/other polymers.
As to the glass transition temperature recited in claim 1 and further as to the properties recited in claims 2 and 4:
Oda-2 suggests a polyamide according to BACT/XT, comprising from 60-90 mol% BAC and 10-40 mol% hexamethylenediamine (X). As evidenced by the instant specification (Table III), a BACT/XT polyamide comprising 75 mol% BACT and 25 mol% 6T has a Tm of 306 C, which is within the presently claimed range of 290-340 C, a Tg of 176 C, which is above the presently recited minimum of 130 C, and a Tm-Tc of 34 C, which is below the presently recited maximum of 40 C. Given that Oda-2 suggests a BACT/6T polyamide from the same monomers in substantially the same proportions as the BACT/6T polyamide of instant Table III, there is reasonable basis to conclude that Oda-2 suggests a polyamide having substantially the same properties as the BACT/6T polyamide of instant Table III. There is reasonable basis to conclude, therefore, that Oda-2 suggests a BACT/6T polyamide having a Tm, Tg and Tm-Tc as recited in claims 1, 2 and 4.

Claim(s) 1, 2, 4-8, 10-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2016/0046765) in view of Oda-2 et al (JP 2010-285553; included machine translation cited herein), as evidenced by US 10633490.
As to claims 1, 2, 4-8, 10-11 and 14, Oda discloses a polyamide oligomer and polyamide resin containing a diamine unit and dicarboxylic acid unit [0030-0032]. The polyamide is a molding material [0077].
Regarding the diamine:
Oda discloses a diamine unit which contains 70 mol% or more of a diamine according to formula I-1 or I-2 [0035], wherein diamines according to formula I-2 include 1,3- and 1,4-bis(aminomethyl)cyclohexane (herein “BAC”) [0037]. Oda discloses that in a case where the crystallinity of the polyamide resin is desired to be high, it is desirable that the cis-form content ratio of the BAC is 70 mol% or more. Oda teaches that polyamide resin having higher crystallinity has better moldability, while polyamide having low crystallinity is transparent [0038]. See also example 5, wherein the diamine component is 1,3-BAC having a cis content of 70 mol% [0134]. Oda discloses that diamines which can constitute the diamine unit other than the diamine of formula I-2 include linear aliphatic diamines, and names each of the linear aliphatic diamines having 4-8 and 10 carbon atoms [0041]. 
Regarding the dicarboxylic acid:
Oda teaches that the dicarboxylic acid is of formula II-1 or II-2 [0042], and teaches that the aromatic dicarboxylic acid of formula II-2 is preferred from the viewpoint of imparting gas-barrier performance and improving molding workability in forming packaging containers and materials [0048]. See also [0052], wherein higher amounts of aromatic dicarboxylic acid (including 100 mol%) relative to aliphatic are taught to be preferred for elevating the glass transition temperature and lowering crystallinity. Oda teaches that at least one of isophthalic and terephthalic acid are preferably contained in the aromatic dicarboxylic acid unit [0051]. See example 5, wherein the dicarboxylic acid component is 100 mol% terephthalic acid [0134].
Oda fails to exemplify a copolyamide according to BACT/XT as presently recited (i.e., a polyamide which differs from Oda’s exemplified BACT by replacing some of the BAC diamine with an “X” linear aliphatic diamine). 
Like Oda, Oda-2 discloses a polyamide comprising a diamine component containing bis(aminomethyl)cyclohexane, and a dicarboxylic acid component containing iso- and/or terephthalic acid (abstract).  Oda-2 discloses that examples of the bis(aminomethyl)cyclohexane can include 1,3- and 1,4-bis(aminomethyl)cyclohexane (p 2, middle), and exemplifies use of 1,3-BAC (see p 5). Similar to Oda, Oda-2 teaches that the cis isomer ratio of BAC is preferably 70 mol% or more in order to have higher crystallinity and good moldability (p 2, middle). Oda-2 further teaches using a linear aliphatic diamine having 4-12 carbon atoms in combination with BAC in order to improve crystallinity, in a range not exceeding 60 mol%, and names each of the linear aliphatic diamines having 4-8 and 10 carbon atoms (p 2, bottom) as linear aliphatic diamines. 
Therefore, in light of Oda-2, the person having ordinary skill in the art would have been motivated to include a linear aliphatic diamine having 4-12 carbon atoms as the “other diamine unit” disclosed by Oda, in order to achieve a desired crystallinity. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide from terephthalic acid (corresponding to instant “T”) and 1,3-BAC (corresponding to instant “BAC,” as recited in claims 1 and 6), as disclosed and exemplified by Oda, by substituting the BAC with up to 30 mol% of, e.g., HMDA or decamethylenediamine as Oda’s “other diamine unit” (thereby forming, e.g., BACT/6T as recited in claim 7, or BACT/10T as recited in claim 8, utilizing an amount of 1,3-BAC within Oda’s required range of 70 mol% or more of the diamine component), including substituting BAC with an amount of the HMDA or decanediamine within the presently claimed range.
A polyamide formed from terephthalic acid as the dicarboxylic acid, and from 70-90 mol% BAC and 10-30 mol% HMDA or decanediamine, as suggested by modified Oda, has a structure according to the presently recited BACT/XT, wherein BACT is present at a molar content ranging from 70-90% and XT is present at a molar content ranging from 10-30%. 
Oda teaches both a polyamide oligomer and a polyamide resin which can be produced by further polymerizing the polyamide oligomer [0055]. The oligomer disclosed by Oda corresponds to a “reactive precursor polyamide prepolymer” as presently recited (i.e., instant “a,” as recited in claims 1 and 11), while the ultimately produced polyamide corresponds to the “non-reactive polyamide polymer” as presently recited (i.e., the instant alternative, “b,” as recited in claims 1 and 10). Regarding the presently recited crystallinity, as discussed above, Oda teaches that higher crystallinity is associated with better moldability, while lower crystallinity is associated with transparency [0038]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide as suggested by modified Oda with any desired degree of crystallinity depending on the desired properties (such as the desired balance between moldability and transparency), including a degree of crystallinity corresponding to “semi-crystalline” as recited in claim 1, and including a degree of crystallinity corresponding to an enthalpy of crystallization within the range recited in claim 5. 
Oda fails to disclose addition of fibers, additives or other polymers. However, the present claim encompasses compositions comprising 100% by weight of the polyamide polymer. Therefore, the polyamide as suggested by modified Oda as discussed above meets the (molding) composition, as presently recited in claims 1 and 14, comprising 0 wt% short fibers and 0 % additives/other polymers. 
As to the presently recited glass transition temperature, and properties recited in  claims 2 and 4:
Modified Oda suggests a composition as set forth above. Oda teaches that the melting point is from 300 C or higher, and preferably 360 C or lower [0076]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide composition, as suggested by modified Oda, having any melting temperature within the range of 300-360 C disclosed by Oda, including a melting temperature within the presently claimed range of 290-340 C.
Additionally, as evidenced by the instant specification (Table III), a BACT/6T polyamide comprising 75 mol% BAC and 25 mol% 6T has a Tg of 176 C, which is above the presently recited minimum of 130 C, and a Tm-Tc of 34 C, which is below the presently recited maximum of 40 C. Given that modified Oda suggests a BACT/6T polyamide from the same monomers in substantially the same proportions as the BACT/6T polyamide of instant Table III, there is reasonable basis to conclude that modified Oda suggests a polyamide having substantially the same properties as the BACT/6T polyamide of instant Table III. There is reasonable basis to conclude, therefore, that Oda suggests a BACT/6T polyamide having a Tg and Tm-Tc as recited in claims 1 and 4. 
As further evidenced by Table III of US 10633490, for a BACT/10T polyamide, Tg increases as the mol% of 10T decreases, and at 30 mol% 10T (the maximum mol% 10T in the BACT/XT suggested by modified Oda), the Tg is 166 C, which is above the presently recited minimum of 130 C. Considering the evidence in US 10633490, there is reasonable basis to conclude that Tg increases as the mol% of BACT increases. There is reasonable basis to conclude, therefore, that the polyamides according to formula BACT/10T, comprising from 70-90 mol% BAC and 10-30 mol% decanediamine, as suggested by modified Oda, have a Tg equal to or higher than the Tg of a BACT/10T polyamide comprising 70 mol% BAC, which, as evidenced by US 10633490, is higher than 130 C as presently recited. (All of the BACT/10T polyamides in Table III of US 10633490 also have a Mp-Tc of less than the presently recited maximum of 40 C recited in claim 4.)
As to claim 15, Oda discloses polymerizing the oligomer (corresponding to a reactive composition “a”) by extrusion [0078].

Claim(s) 12, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2016/0046765) in view of Oda-2 et al (JP 2010-285553; included machine translation cited herein) as evidenced by US 10633490, and further in view of Harder et al (US 2009/0062452). 
The rejection of claims 1, 2, 4-8, 10-11, 14 and 15 over Oda in view of Oda-2 is incorporated here by reference. 
Oda fails to specifically teach an additive as presently recited in claims 12 and 13, or injection molding as recited in claim 16.
As to claims 12 and 13, Harder discloses polyamide molding compounds reinforced with flat glass fibers [0002], comprising 20-60 wt% polyamide [0018] and 40-80 wt% filler containing 20-80 wt% flat glass fibers [0033-0035] and 0-20 wt% additives/auxiliary substances [0039]. Harder discloses molding, including by injection molding, to produce a molded article [0042]. Harder teaches that reinforced polyamides have high stiffness, good impact strength and high deflection temperature [0004, 0113]. The other additives disclosed by Harder include lubricants, nucleating agents, flame retardants [0117], UV absorbers, antioxidants [0122]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a BACT/XT polyamide composition, as suggested by modified Oda, by further including glass fibers and additives, as disclosed by Harder, in order to achieve the desired levels of reinforcement and/or to impart properties associated with any known additive (lubrication, nucleation, flame resistance, antiaging, stabilization etc…). It would have been further obvious to the person having ordinary skill in the art to have utilized amounts of polyamide (20-60 wt%), reinforcing fibers and additives (40-80 wt%) within the ranges disclosed by Harder, including amounts within the presently claimed ranges of 30-100 wt% polyamide, 0-70 wt% fibers and 0 to 50 wt% additives, in order to achieve the advantages disclosed by Harder as being associated with each component.
As to claim 16, Oda discloses forming the polyamide resin into an article [0077]. When preparing a molded article from the composition of BACT/6T suggested by modified Oda, the person having ordinary skill in the art would have been motivated to utilize any suitable technique conventionally used in the art for forming molded articles, including injection molding, as disclosed by Harder in [0042-43], in order to form an injection molded part. See also [0109] of Harder for a disclosure of conventional injection molding processing techniques. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed an article from BACT/6T polyamide resin, as suggested by Oda, by utilizing an injection molding process as disclosed by Harder (thereby arriving at a process as recited in claim 16 comprising steps “i” and “iii”).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 6, 8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10633490. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of ‘490 substantially corresponds to instant claim 1, except that claim 1 of ‘490 defines X as C9-C18 linear aliphatic diamine, while instant claim 1 defines X as C4-C8 or C10 linear aliphatic diamine. It would have been obvious to the person having ordinary skill in the art to have selected any linear aliphatic diamine having 9-18 carbons as “X” in ’490, including 10 carbons, thereby arriving at an “X” group as presently recited. Additionally, the glass transition temperature recited in claim 3 of ‘490 encompasses the presently claimed range. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to the recited reactive precursor (a) or non-reactive composition (b) recited in claim 1 and in claims 10 and 11, claim 22 of ‘490 recites a prepolymer (corresponding to instant a) and polymer (corresponding to instant b).
Claim 2 of ‘490 recites a melting point <290 C, while instant claim 2 recites 290 C as the lower endpoint of a claimed range.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 (I). Given that <290 C and 290 C are as close as possible without overlapping, a prima facie case of obviousness has been established. 
The recitations of claims 4, 5, 6 and 8 are in ‘490 claims 4, 5, 6 and 8, respectively.
As to claims 12 and 13, the recited additives are in claim 32 of ‘490.
As to claim 14, claim 33 of ‘490 recites a molding composition.
As to claims 15 and 16, the claims of ‘490 recite molding the composition (see, e.g., claim 16). The claims are silent as to specific types of molding, however, it would have been obvious to the person having ordinary skill in the art to have utilized any commonly molding techniques which were known in the art in order to mold the composition as recited in ‘490, including injection molding or extrusion.

Response to Arguments
Applicant’s arguments filed on 10/18/2022 have been fully considered.
The rejections under 35 USC 112 have been withdrawn in view of the amendments to the claims, for the reasons stated by Applicant.
Regarding the rejections under 103, Applicant argues (p 13) that, based on [0041], Oda teaches utilizing a linear aliphatic “other diamine unit” only when the polyamide contains diamines of formula I-1 and I-2 in combination. 
Applicant’s interpretation of Oda’s disclosure in [0041] is unreasonable. Oda provides a discussion of the “[Diamine Unit]” in paragraphs [0035]-[0041]. Oda’s discussion of the diamine unit includes a clear teaching that the polyamide must contain a diamine unit selected from a unit of formula I-1 and I-2 in an amount of 70 mol% or more [0035], which means that Oda discloses polyamides containing diamines of formula I-1 in an amount of 70 mol% or more, and, discloses polyamides containing diamines of formula I-2 in an amount of 70 mol% or more.
Oda’s teaching in no way requires a polyamide to have a combination of both types of diamine units (i.e., of formula I-1 and I-2) within a single polyamide; such an interpretation is particularly unreasonable, considering the teachings in [0039-40] which emphasize the advantages associated with utilizing each type of diamine alone, and further considering Oda’s examples (all of which are of polyamides which contain diamine units of I-1 alone or I-2 alone). Therefore, upon reading the final paragraph of the section of Oda discussing the diamine unit (i.e., [0041]), one would never have interpreted Oda’s teaching regarding diamines which are suitable as the “other diamine unit” as applying only to embodiments of polyamides comprising a combination of diamines of formulas I-1 and I-2.
Applicant argues (pp 14-15) that relying on Applicant’s own disclosure to support the obviousness rejection is improper. However, as set forth in MPEP 2124, references cited to show characteristics or properties of a material need not be available as prior art before applicant’s filing date. A polyamide suggested by the prior art cannot become patentable merely by testing and claiming an inherent property which is not reported in the prior art. Applicant’s own disclosure was utilized solely to show that the cited prior art suggests a polyamide which possesses the presently recited properties, and therefore, Applicant’s disclosure was properly used as evidence to support the obviousness rejection. 
Applicant argues (p 16) that the claims are patentable over Oda-2 for the same reasons set forth above regarding Oda. Applicant’s argument is not persuasive as Oda-2 does not contain the same teachings as Oda, and therefore, the arguments regarding the language within Oda do not apply to Oda-2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766